Exhibit 10.6

 

Amendment No. 1 to

 

Dynamic Materials Corporation 2006 Stock Incentive Plan

 

This Amendment No. 1 (the “Amendment”) to the Dynamic Materials Corporation 2006
Stock Incentive Plan (the “Plan”), has been adopted by the Board of Directors of
Dynamic Materials Corporation, a Delaware corporation (the “Company”), on
March 11, 2013 to be effective as of such date; provided however, that Section 1
of this Amendment shall not be effective until approved by the affirmative vote
of a majority of the stockholders of the Company.

 

1.                                      Increase in Number of Shares Available. 
Section 3(a) of the Plan is hereby amended to read in its entirety as follows:

 

Number of Shares Available for Grants.  Subject to adjustment as provided in
Section 18 hereof, the maximum number of Shares that may be issued pursuant to
Awards under the Plan shall be 1,617,500.  The Shares to be issued pursuant to
the Awards may be authorized but unissued Shares or treasury Shares.

 

2.                                      Limitation on Number of Incentive Stock
Options.  Section 3(b)(i) of the Plan is hereby amended to read in its entirety
as follows:

 

Options and SARs:  The maximum of Shares to which Options and SARs may be
granted in any 36-month period to any one Participant shall be 425,000 Shares. 
If the Options are Incentive Stock Options, the maximum aggregate number of
Shares that may be granted with respect thereto in any 12-month to any one
Participant shall be 150,000 Shares.

 

3.                                      Limitation on Shorter Period of
Restriction.  Section 8(c) is hereby amended by replacing “five percent (5%)”
with “twenty percent (20%).”

 

4.                                      Code Section 409A Matters. 
Section 24(f) of the Plan is hereby amended to read in its entirety as follows:

 

Code Section 409A Compliance.  To the extent applicable, it is intended that
this Plan and any Awards granted hereunder comply with the requirements of
Section 409A of the Code and the regulations and other guidance promulgated
thereunder (“Section 409A”).  Any provision that would cause the Plan or any
Award granted hereunder to fail to satisfy Section 409A shall have no force or
effect until amended to comply with Section 409A, which amendment may be
retroactive to the extent permitted by Section 409A.  Notwithstanding anything
in this Plan or Award granted hereunder to the contrary, in no event will the
Committee provide

 

--------------------------------------------------------------------------------


 

for the deferral of settlement or vesting of any award, on a mandatory basis or
Participant elective basis, unless such deferral is documented in writing and
administered in compliance with Section 409A.  In no event shall the number,
kinds, or exercise price of any Award granted hereunder be modified or extended
if such modification or extension would result in a violation of Section 409A.

 

2

--------------------------------------------------------------------------------